     MARTA E. VILLACORTA (NY SBN 4918280)
1    Assistant United States Trustee
     TREVOR FEHR (SBN 316699)
2
     Trial Attorney
3    UNITED STATES DEPARTMENT OF JUSTICE
     Office of the United States Trustee
4    450 Golden Gate Avenue, Fifth Floor
     San Francisco, California 94102
5
     Tel: (415) 705-3300
6    Fax: (415) 705-3379
     Trevor.Fehr@usdoj.gov
7
     Attorneys for United States Trustee
8    Tracy Hope Davis
9
                               UNITED STATES BANKRUPTCY COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN FRANCISCO DIVISION

12   In re:                                               Bankruptcy Case
                                                          No. 20-30812 HLB
13   INTERNATIONAL ORANGE SPA, INC.,
14                                                        Chapter 11

15

16
                                  Debtor.                 Date: October 14, 2020
                                                          Time: 10:00 a.m. (Pacific Time)
17                                                        Place: Telephonic/Video Hearing
                                                          Judge: Honorable Hannah L. Blumenstiel
18

19

20
                   UNITED STATES TRUSTEE’S OMNIBUS OBJECTION TO
21                 DEBTOR’S FIRST DAY MOTIONS [ECF Nos. 3, 4, 5, 6 & 7]
22
              Tracy Hope Davis, United States Trustee for Region 17 (the “U.S. Trustee”), hereby files
23
     this omnibus objection (the “Omnibus Objection”) to the first-day motions filed the Debtor
24
     International Orange Spa, Inc. These first day motions are referred to collectively hereafter as
25

26   the “First Day Motions”, or individually, as set forth below:

27            •   Emergency Motion to Retroactively Reject Lease (the “Lease Rejection
28
                  Motion”) [ECF No. 3];


                                                      1

      Case: 20-30812       Doc# 18     Filed: 10/13/20      Entered: 10/13/20 19:12:46      Page 1 of
                                                    10
              •   Emergency First Day Motion to Retain Pre-Petition Bank Accounts (the “Pre-
1
                  Petition Bank Accounts Motion”) [ECF No. 4];
2
              •   Emergency First Day Motion to Use Cash Collateral (the “Cash Collateral
3                 Motion”) [ECF No. 5];
4
              •   Emergency First Day Motions to Honor Employee Obligations (the
5                 “Employee Obligations Motion”) [ECF No. 6]; and
6
              •   Emergency First Day Motion to Honor Gift Certificates (the “Gift Certificates
7                 Motion”) [ECF No. 13].

8
              The U.S. Trustee reserves all rights to object to any final relief sought by the Debtor in
9
     these First Day Motions.
10
              This Omnibus Objection is supported by the following memorandum of points and
11
     authorities and any argument the Court may permit on the Omnibus Objection. 1
12
                      I.      MEMORANDUM OF POINTS AND AUTHORITIES
13
     A.       Introduction
14
              The Debtor’s requests for relief in the First Day Motions should either be (a) denied; (b)
15
     denied in part; or (c) limited to only emergency relief to permit the Debtor to sustain business
16
     operations. The Debtor chose to proceed under Subchapter V of Chapter 11 of the Bankruptcy
17
     Code. A Subchapter V Trustee has been appointed the day of the objection deadline and has not
18
     had sufficient time to review the Debtor’s First Day Motions. The U.S. Trustee has
19
     communicated with both the Subchapter V Trustee and Debtor’s Counsel regarding some of the
20
     issues outlined below in anticipation of the October 14, 2020 hearing; however it is the U.S.
21
     Trustee’s position that this Omnibus Objection should be sustained or the hearing should be
22

23

24
     1
       The U.S. Trustee requests that the Court take judicial notice of the pleadings and documents filed in
25
     these cases pursuant to Federal Rule of Bankruptcy Procedure 9017 and Federal Rule of Evidence 201.
26
     To the extent that the Omnibus Objection contains factual assertions predicated upon statements made by
     Debtor, any of its current or former affiliates, agents, attorneys, professionals, officers, directors or
27   employees, the U.S. Trustee submits that such factual assertions are supported by admissible evidence in
     the form of admissions of a party opponent under Federal Rule of Bankruptcy Procedure 9017 and
28   Federal Rule of Evidence 801(d)(2).


                                                        2

         Case: 20-30812      Doc# 18     Filed: 10/13/20     Entered: 10/13/20 19:12:46          Page 2 of
                                                      10
1    adjourned to a later date to allow the Subchapter V Trustee, creditors, or other parties-in-interest,
2    a meaningful opportunity to evaluate these First Day Motions.
3    B.     Background Facts and Procedural Posture
4           1.        On October 11, 2020 (the “Petition Date”), the Debtor commenced its voluntary
5    case under Subchapter V of Chapter 11 of the Bankruptcy Code. See ECF No. 1. The Petition
6    was signed by Melissa Ferst, as the Debtor’s President. Id. Ms. Ferst was designated the
7    Responsible Individual for the Debtor. ECF No. 13.
8           2.        A Subchapter V Trustee, Christopher Hayes, was appointed on October 13, 2020.
9    ECF No. 15.
10          3.        The U.S. Trustee has not yet conducted the Initial Debtor Interview. The meeting
11   of creditors in this case has been scheduled for November 10, 2020, at 9:00 a.m. See Bankruptcy
12   Docket, generally.
13          4.        On the Petition Date, the Debtor also filed its list of 20 largest unsecured
14   creditors, Schedule A/B, Schedule D, Schedule E/F and the Statement of Financial Affairs. See
15   ECF No. 1. On its Schedule A/B, the Debtor listed total value of its property as $756,842.79.
16   See ECF No. 1, p. 14. The Debtor’s scheduled assets include $66,417.79 in cash or cash
17   equivalents on hand held in two Wells Fargo business accounts and a Bank of Marin business
18   checking account. Id. at 8. The Debtor’s scheduled assets also include $48,527.00 in retail
19
     inventory. Id.
20
            5.        According to its Statement of Financial Affairs, Ms. Ferst is the Debtor’s
21
     President and 100% shareholder. The Debtor paid Ms. Ferst compensation and benefits totaling
22
     $147,829.40 for the period of October 1, 2020 through September 30, 2020. See ECF No. 1, pp.
23
     31, 36-37.
24
            6.        The Debtor filed the First Day Motions in the afternoon of Sunday October 11,
25
     2020. On October 12, 2020, the Bankruptcy Court entered an order setting the hearing on the
26
     First Day Motions for October 14, 2020, at 10:00 a.m. with an objection deadline of October 13,
27
     2020. See ECF No. 10. The First Day Motions are supported by Ms. Ferst’s declaration. See
28
     ECF No. 8 (the “First Day Declaration”).

                                                        3

     Case: 20-30812         Doc# 18      Filed: 10/13/20     Entered: 10/13/20 19:12:46         Page 3 of
                                                      10
1           7.       Prior to the Petition Date, the Debtor operated day spas at 20144 Filmore Street in
2    San Francisco, California (the “San Francisco Location”) and at 2421 Larskur Landing Circle in
3    Larkspur, California (the “Marin Location”). See ECF No. 8. However, the Debtor has
4    surrendered possession of the San Francisco Location to its landlord, but is expecting to assume
5    the lease on the Marin Location. Id.
6           8.       The U.S. Trustee has communicated with both the Subchapter V Trustee and
7    Debtor’s Counsel regarding some of the issues outlined below in anticipation of the October 14,
8    2020 hearing.
9                                           II.    ARGUMENT
10          Four principles for Courts to consider with regard to first day motions are:
11
                     First, the requested relief should be limited to that which is
12                   minimally necessary to maintain the existence of the debtor, until
                     such time as the debtor can affect appropriate notice to creditors
13
                     and parties in interest. In particular, a first day order should avoid
14                   substantive rulings that irrevocably determine the rights of parties.

15                   Second, first day orders must maintain a level of clarity and
                     simplicity sufficient to allow reasonable confidence that an order
16
                     will effect no unanticipated or untoward consequences.
17
                     Third, first day orders are not a device to change the procedural
18                   and substantive rights that the Bankruptcy Code and Rules have
                     established. In particular, first day orders should provide no
19
                     substitute for the procedural and substantive protections of the plan
20                   confirmation process.

21                   Fourth, no first day order should violate or disregard the
                     substantive rights of parties, in ways not expressly authorized by
22
                     the Bankruptcy Code.
23

24   See In re The Colad Group, Inc., 324 B.R. 208, 213-14 (Bankr. W.D.N.Y. 2005).

25          Accordingly, the relief sought in all of the First Day Motions, if granted at all, should

26   only be granted on an interim basis, with a final hearing set so that the Subchapter V Trustee can

27   review and respond to the final relief sought, preferably after a meeting of creditors is held.

28



                                                       4

     Case: 20-30812        Doc# 18      Filed: 10/13/20     Entered: 10/13/20 19:12:46        Page 4 of
                                                     10
1    A.     The Lease Rejection Motion
2           As set forth in the Lease Rejection Motion, the Debtor surrendered the San Francisco
3    Location on October 7, 2020. See ECF No. 3. The Debtor is requesting authorization to reject
4    the lease on the San Francisco Location effective as of the Petition Date. Id. The Debtor
5    asserts that this relief is necessary to avoid immediate and irreparable harm, as is the standard
6    under Bankruptcy Rule 6003. Id.
7           The Debtor argues that “the unnecessary accrual of an administrative rent claim
8    represents irreparable harm to the estate.” However, the Debtor has not demonstrated how the
9    accrual of rent necessitates a final order within the first days of the case’s filing. Fed. R.
10   Bankr. P. 6003; see also In re The Colad Group, Inc., 324 B.R. 208, 213-14 (Bankr. W.D.N.Y.
11   2005) (first day orders should be limited to what is necessary to maintain the existence of the
12   debtor and avoid substantive rulings that irrevocably determine the rights of parties until
13   proper notice to creditors). Thus, the Lease Rejection Motion should not be heard at the first
14   day hearing. Consideration of the Lease Rejection Motion should instead be deferred to a later
15   hearing date that permits sufficient notice to the landlord, the Subchapter V Trustee and parties
16   in interest. To the extent that the Court does grant relief with respect to the Lease Rejection
17   Motion, such relief should be on an interim basis and limited to what is necessary for the
18   Debtor to sustain operations, pending a final hearing on sufficient notice to the landlord, the
19
     Subchapter V Trustee and other parties in interest.
20
     B.     The Employee Obligations Motion
21
            i.      Pre-Petition Payments
22
            As set forth in the Employee Obligations Motion, the Debtor seeks relief to “make
23
     payroll for the prepetition period (to the extent any such payments have not cleared by that date)
24
     and to honor employee benefits programs in the ordinary course of business going forward[.]”
25
     See ECF No. 6, p. 6. The Debtor funds payroll on the 10th and 25th of each month, however on
26
     October 8, 2020, the Debtor pre-paid the employee payroll that was scheduled to be funded on
27
     October 25, 2020. Id.
28



                                                        5

     Case: 20-30812        Doc# 18      Filed: 10/13/20      Entered: 10/13/20 19:12:46         Page 5 of
                                                     10
1           Although the pleading is not clear, it appears that the “pre-paid” payroll is encompassed
2    by the “payroll for the prepetition period” for which the Debtor is requesting approval. It
3    appears that the Debtor is seeking declaratory relief to immunize the pre-petition payments from
4    later challenge as preferences and/or fraudulent transfers. See 11 U.S.C. §§ 547 and 548. This
5    type of relief requires an adversary proceeding. See FRBP 7001(9) (a proceeding to obtain a
6    declaratory judgment requires an adversary proceeding). The Employee Obligations Motion also
7    fails to disclose whether any of the previous or proposed transfers are to insiders. See 11 U.S.C.
8    §503(c); see also In re Kmart Corp., 359 F.3d 866, 873-74 (7th Cir. 2004). The Debtor should
9    not be permitted to sidestep the procedural protections of an adversary proceeding with a motion
10   brought on a mere three days’ notice. The U.S. Trustee opposes the grant of any relief with
11   respect to pre-petition transfers made by the Debtor.
12          ii.     Payment of Pre-Petition Employee Obligations
13          The U.S. Trustee takes no position on the payment of (i) pre-petition claims of the
14   Debtor’s non-insider employees that are entitled to priority under Sections 507(a)(4) and
15   507(a)(5), or (ii) the related payroll taxes, deductions and withholdings, provided these amounts
16   do not exceed the statutory cap.
17          However, the U.S. Trustee opposes any payments on claims that are not entitled to
18   priority status. See, e.g., In re EcoSmart, Inc., 2015 WL 9274245, at *9 (Bankr. C.D. Cal. Dec.
19
     18, 2015) (“[A]bsent the priority status of claims, the courts have not seen justification to allow
20
     payment of prepetition claims of so-called ‘critical vendors,’ and this court will follow such
21
     examples and require Debtor to demonstrate that the priority status of wage, salary and
22
     commission claims of its employees and independent contractors … to warrant immediate
23
     payment in advance of general distribution on prepetition claims.”).
24
            Moreover, the U.S. Trustee also opposes payments to any of the Debtor’s insiders. Ninth
25
     Circuit case law casts considerable doubt on whether the necessity of payment doctrine applies
26
     outside the context of railroad reorganizations and otherwise survived the enactment of the
27
     Bankruptcy Code. See In re B & W Enterprises, Inc., 713 F.2d 534, 537 (9th Cir. 1983) (“The
28
     Necessity of Payment Rule was created for and has been applied only to railroad cases. Absent

                                                       6

     Case: 20-30812        Doc# 18      Filed: 10/13/20      Entered: 10/13/20 19:12:46       Page 6 of
                                                     10
1    compelling reasons, we deem it unwise to tamper with the statutory priority scheme devised by
2    Congress in the 1978 Act.”).
3           With respect to the argument that a bankruptcy court’s general equitable powers
4    authorize such relief, the Ninth Circuit observed, “[t]here is no indication that Congress intended
5    the courts to fashion their own rules of super-priorities within any given priority class.” Id.; see
6    also Willms v. Sanderson, 723 F.3d 1094, 1103 (9th Cir. 2013) (“A bankruptcy court's equitable
7    powers ‘must and can only be exercised within the confines of the Bankruptcy Code.’”) (quoting
8    Norwest Bank Worthington v. Ahlers, 485 U.S. 197 (1988)).
9           To the extent Section 363(b) can be a basis for paying a pre-petition claim, courts have
10   required debtors to demonstrate that (i) the recipient of the payment would otherwise cease doing
11   business with the debtor, and (ii) disfavored creditors will not be harmed by the payment. See,
12   e.g., In re Kmart Corp., 359 F.3d 866, 873-74 (7th Cir. 2004).
13          Moreover, the “general rule is that a distribution on prepetition debt in a Chapter 11 case
14   should not take place except pursuant to a confirmed plan of reorganization, absent extraordinary
15   circumstance.” See In re Airbeds, Inc., 92 B.R. 419, 422 (B.A.P. 9th Cir. 1988) (emphasis
16   added). The Employee Obligations Motion fails to address whether any of the employees paid,
17   or to be paid, are insiders. However, based on the Debtor’s Statement of Financial Affairs, it
18   appears that the Debtor’s President and 100% Shareholder Melissa Ferst receives an ongoing
19
     salary. See ECF No. 1, pp. 31 and 37. To the extent that the motion does seek authorization to
20
     pay insiders, the Debtor has not demonstrated that such payments are consistent with 11 U.S.C.
21
     §§ 503(c)(1) or (3), or that the immediate payment to insiders is necessary to avoid immediate
22
     and irreparable harm to the Debtor. See Fed. R. Bankr. P. 6003(b); see also In re Humboldt
23
     Creamery, LLC, 2009 WL 2820552, at *1 (Bankr. N.D. Cal. Apr. 23, 2009) (“The request is
24
     governed by Rule 6003(b) of the Federal Rules of Bankruptcy Procedure. This rule does not
25
     permit the payment of a claim which arose prepetition for the first 20 days of a bankruptcy
26
     unless it is necessary to avoid immediate and irreparable harm.”).
27
            Thus, before the motion is granted, the Debtor should file a list of employees (along with
28
     their titles) that they are proposing to pay, along with the proposed payments. Cf. In re Motors

                                                       7

     Case: 20-30812        Doc# 18      Filed: 10/13/20     Entered: 10/13/20 19:12:46        Page 7 of
                                                     10
1    Liquidation Co., 561 B.R. 36, 38 n.1 (Bankr. S.D.N.Y. 2016) (“[P]rivate parties rarely if ever
2    object to another party’s sealing motion. The Court and the United States Trustee have generally
3    been vigilant in protecting the public interest in public access to court records.”).
4
            iii.    The Court Should Not Authorize Payment to the Debtor’s Insiders for Post-
5                   Petition Payroll Obligations.

6
            As a part of the Employee Obligations Motion, the Debtor seeks authority to continue to

7
     incur and pay post-petition payroll obligations in the “ordinary course of its business, without

8    regard to whether those obligations were earned or accrued pre-petition or post-petition.” See

9    ECF No. 6, p. 10. The U.S. Trustee opposes this relief as it relates to the Debtor’s insiders.

10          To the extent that payments for post-petition payroll obligations are truly in the ordinary

11   course of the Debtor’s business, the Court’s authorization is unnecessary. See 11 U.S.C. §§

12   363(c)(1), 1184; see also In re Lochmiller Indus., Inc., 178 B.R. 241, 247 (Bankr. S.D. Cal.

13   1995) (“Code section 1108, together with sections 363(c)(1) and 1107, authorizes a debtor in

14   possession … to make payments to trade creditors without prior Court approval so long as such

15   payments are made in the ordinary course of the debtor’s business”) (emphasis added).

16          Conversely, if the payments are outside the ordinary course, the payments may be

17   approved only if the Court finds them to be (i) necessary to preserve the value of the Debtor’s

18   estate, and (ii) “justified by the facts and circumstances of the case.” See 11 U.S.C. §

19   503(c)(3); In re Dant & Russell, Inc., 853 F.2d 700, 706 (9th Cir. 1988) (“Any claim for

20   administrative expenses and costs must be the actual and necessary costs of preserving the

21   estate for the benefit of its creditors.”), superseded by statute on other grounds, 11 U.S.C. §
22   365(d)(3); see also In re Regensteiner Printing Co., 122 B.R. 323, 326 (N.D. Ill. 1990)
23   (reversing approval of severance agreements for key employees, because debtors presented no
24   evidence that severance payments were necessary to preserve bankruptcy estate); In re Pacific
25   Gas and Electric Co., 2001 WL 34133840, at *2 n.4 (Bankr. N.D. Cal. July 13, 2001) (initial
26   declaration “‘on information and belief’” was “insufficient” basis to grant KERP motion).
27          In In re Dana Corp., the court listed several factors that courts consider when
28   determining if the structure of a compensation proposal and the process for its development


                                                       8

     Case: 20-30812        Doc# 18      Filed: 10/13/20     Entered: 10/13/20 19:12:46        Page 8 of
                                                     10
1    satisfy Section 503(c)(3). In re Dana Corp., 358 B.R. at 576–77; see also In re PG&E Corp.,
2    2019 WL 4686765, at *2-*3 (Bankr. N.D. Cal. Aug. 30, 2019) (utilizing the Dana factors to
3    assess whether a KEIP was justified by the facts and circumstances of the case).
4            The Debtor has failed to address the Dana factors or otherwise satisfy its burden under
5    Section 503(c)(3). Crucially, the Motion fails to disclose basic information about the proposed
6    payments, including (i) the names and titles of the proposed recipients, and (ii) how much the
7    Debtor proposes to pay to insiders for post-petition payroll obligations.
8            Further, any relief granted should be interim and limited for the Debtor to sustain
9    operations and to provide adequate protection, if any, to allow the Subchapter V Trustee and
10   parties that were not provided sufficient notice to be heard.
11   C.      The Gift Certificates Motion
12           According to the Gift Certificates Motion, the Debtor requests authorization to honor pre-
13   petition gift certificates in the amount up to the amount of $1,251,058. See ECF No. 7. The
14   value of these gift certificates drastically exceeds the total value of the Debtor’s assets, which is
15   listed as $756,842.79. See ECF No. 1, p. 14. The Debtor argues that gift certificates are entitled
16   to priority and payment under Section 507(a)(7), up to $3,205. See ECF No. 7, p. 4; see also 11
17   U.S.C. § 507(a)(7).
18           If the Gift Certificates Motion is granted, the Debtor should be required to institute a
19
     tracking mechanism to track when gift certificates were issued, redeemed, and ensure that gift
20
     certificates are redeemed only to the extent that the underlying claim is entitled to priority under
21
     11 U.S.C. § 507(a)(7). See, e.g., In re The Bon-Ton Stores, Inc., et al., Case No. 18-10248
22
     (Bankr. Del. February 6, 2018), ECF No. 113. This information should be reported on the
23
     Debtor’s monthly operating reports. In addition, the Court should impose a reasonable aggregate
24
     cap for the redemption of gift certificates. Finally, any relief granted should be on an interim
25
     basis and limited to what is necessary for the Debtor to sustain operations. The Subchapter V
26
     Trustee and parties in interest should be given sufficient time to evaluate the business and the
27
     Debtor’s potential liabilities in relation to the gift certificate program.
28
     //

                                                         9

      Case: 20-30812        Doc# 18      Filed: 10/13/20     Entered: 10/13/20 19:12:46        Page 9 of
                                                      10
1                                          III.    CONCLUSION
2           In view of the shortened notice provided to the Subchapter V Trustee, creditors, and
3    other parties-in-interest, along with the Debtor’s failure to establish a sufficient evidentiary
4    record for the relief sought, the First Day Motions should either be denied in the entirety, denied
5    in part as set forth herein, or any relief granted should be limited for the Debtor to sustain
6    operations and to provide adequate protection, if any. Alternatively, the First Day Motions
7    should be adjourned until a later date. The U.S. Trustee has been in communication with the
8    Subchapter V Trustee and Debtor’s Counsel to the extent possible, however adjournment would
9    permit the Subchapter V Trustee and parties that were not provided sufficient notice to review
10   and object to the First Day Motions. The U.S. Trustee reserves all her rights with respect to the
11   First Day Motions and other motions filed on the Petition Date.
12          WHEREFORE, the U.S. Trustee requests the Court to sustain her Omnibus Objection;
13   and grant such other relief as is just under the circumstances.
14

15

16   Dated: October 13, 2020                        TRACY HOPE DAVIS
                                                    UNITED STATES TRUSTEE
17

18                                                  By:/s/ Trevor R. Fehr
                                                    Trevor R. Fehr
19                                                  Trial Attorney for the United States Trustee
20

21

22

23

24

25

26

27

28



                                                       10

     Case: 20-30812       Doc# 18      Filed: 10/13/20 Entered: 10/13/20 19:12:46             Page 10 of
                                                     10
